NOTICE OF ALLOWANCE 
Examiner acknowledges receipt of the RCE and IDS filed 12/18/2020.
Claims 23 and 35-51 are pending and are being allowed on the merits in this office action.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/18/2020 was filed after the mailing date of the Notice of Allowance on 10/14/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
A solid composition for oral administration comprising a GLP-1 agonist, a salt of N-(8-(2-hydroxybenzoyl)amino)caprylic acid, magnesium stearate, povidone, and microcrystalline cellulose, wherein the GLP-1 agonist is semaglutide, and wherein the composition comprises at least 60% (w/w) of said salt of N-(8-(2-hydroxybenzoyl)amino)caprylic acid is free of the prior art.
The closest art in the IDS filed 12/18/2020 is:
Steinert et al. (Clinical Pharmacology & Therapeutics 86:644–650 (2009)).  This reference was cited as reference D7 in the Notice of Opposition by Hexal Ag in the IDS filed 12/18/2020.  Examiner expressly notes that Steinert et al. was already reviewed and considered.  Steinert et al. was included in the IDS filed 8/30/2018. Steinert et al. teach tablets comprising 2.0 mg GLP–1 (7–36 amide) + SNAC.  Peptide tablets were prepared by mixing 2 mg of GLP–1 (7–36 amide) with 150 mg of SNAC (methods).  Steinert et al. do not explicitly or implicitly teach tablets comprising semaglutide and SNAC, in further combination with magnesium stearate, povidone, microcrystalline cellulose.
Steinert et al. (Am. J. Clin. Nutr. 92: 810–817 (2010)- hereinafter referred to as “Steinert 2”).  This reference was cited as reference D3 in the Notice of Opposition by Galencium Health in the IDS filed 12/18/2020.  Examiner expressly notes that Steinert 2 was already reviewed and considered.  Steinert 2 was included in the IDS filed 9/30/2020. Steinert 2 teaches peptide tablets were formulated with 2 mg of GLP–1 (7–36 amide) with 150 mg of SNAC (methods at page 811).  Steinert 2 thus not explicitly or 
Accordingly the instant claims are free of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 23 and 35-51 are allowed as set forth in the notice of allowance mailed 10/14/2020.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836.  The examiner can normally be reached on M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISTINA M HELLMAN/           Examiner, Art Unit 1654                                                                                                                                                                                             

/JULIE HA/           Primary Examiner, Art Unit 1654